ON REHEARING.
RICE, C. J.
A petition for rehearing was granted, and the cause has been again presented.
We have reached the conclusion that our former construction placed upon the appropriation bill was too narrow, and that it fails to give effect to the legislative intent.
C. S., sec. 1281, imposes certain duties upon the trustees in ‘ the way of managing and conserving the property acquired by the Historical Society. These duties are additional to those provided for by C. S., sec. 1277. Their performance may require additional expense. We conclude, therefore, that the general provision in the appropriation bill for expenses other than the salaries was intended to cover expenses which the trustees might incur in the performance of their duties. In so construing the appropriation bill, no conflict arises in the various statutes relating to the Historical Society. Hailey v. Huston, 25 Ida. 165, 136 Pac. 212, is not in conflict with our conclusion in this case.
The writ will be granted. No costs awarded.
Budge, McCarthy, Dunn and Lee, JJ., concur.